DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed. 
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 9 and 15. Taking claim 1 as exemplary, the prior art of record does not teach or suggest storing a hierarchy of machine-learned models, wherein machine-learned models of the hierarchy are configured to receive as input a set of search results and generate as output scores for ranking the set of search results, the hierarchy of machine-learned models comprising a plurality of levels, levels of the hierarchy associated with respective sets of dimensions describing search queries, wherein machine-learned models at a level are associated with a respective n-tuple of values corresponding to the set of dimensions for that level; training a particular machine-learned model using queries associated with a particular n- tuple of values; adding the particular machine-learned model to the hierarchy of machine-learned models in a level corresponding to the n-tuple of values; matching a new search query to the particular machine-learned model based on a respective set of dimensions of the search query; and ranking search results of the new search query using the particular machine-learned model responsive to the dimensions of the new search query matching the particular machine-learned model, in combination with all other recited limitations.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
20150227619
Pars. 71, 86
Machine learning models and popular queries 

Par. 10
Training models based on queries and results
20120078825
Pars. 19, 26-28 
Machine learning models based on queries


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SYED H HASAN/Primary Examiner, Art Unit 2154